          Case 1:16-cv-00212-JPO-JLC Document 145 Filed 10/17/18 Page 1 of 1



Lieff
Cabraser
Heimann&                                                                     KESSLERTOPAZ')
                                                                               MELTZERCHECK UP
Bernstein
       ;111 ,r<',
                                                                               ATTORNEYS AT LAW


                                              October 16, 2018

VIAECF
The Honorable J. Paul Oetken
United States District Judge
United States Courthouse
40 Foley Square, Room 2101
New York, NY 10007

       Re:          In re: The Bank of New York Mellon ADR FX Litigation, 1:16-cv-212-JPO-JLC

Dear Judge Oetken:

       We represent Plaintiffs and serve as Interim Co-Lead Counsel for the proposed class in the
above-captioned matter. We submit this correspondence on behalf of all parties to this action.

        The parties had previously informed the Court that they had reached an agreement in
principle to resolve this matter in its entirety and on a class-wide basis. The parties have now
executed a term sheet, and accordingly request that the Court stay all remaining deadlines under the
current scheduling order (ECF No. 62, 72 and 142). The parties further request that the Court allow
for a period of up to 90 days to obtain certain third party documents relating to class notice, prepare
final settlement documentation and submit a motion for preliminary approval of the proposed class
action settlement.

      The parties are available at the Court's convenience to discuss any questions Your Honor
may have.

                                                   Respectfully submitted,
                                                      /,/)         ;/
   Granted. All filing deadlines and conference    (%1//       /I/.       (
                                                   (/lara,..vv/ (l,,.n1vv·_?
 dates are adjourned sine die. The parties shall
 submit a motion for preliminary approval of the   Sharan Nirmul
 proposed class action settlement on or before     KESSLER TOP AZ MELTZER
 January 15, 2019.                                  &CHECK,LLP
   So ordered.
   Dated: October 17, 2018
                                                   D ,iC/4 . ·/ ~
                                                   ~ ~, ( // ~1-1,/4(/
                                                                ,  .
                                                   Daniel P. Chiplock I
                                                                                             w;•      . ,
                                                                                                  ponn,SS,ef\


                                                   LIEFF CABRASER HEIMANN
                                                    & BERNSTEIN, LLP
